Exhibit 10.1

KRAFT FOODS INC.
2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
(January 29, 2007)

KRAFT FOODS INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2007 Restricted Stock Award section of the Award
Statement (the “Employee”) under the Kraft Foods Inc. 2005 Performance Incentive
Plan (the “Plan”) a Restricted Stock Award (the “Award”) dated January 29, 2007,
with respect to the number of shares set forth in the 2007 Restricted Stock
Award section of the Award Statement (the “Shares”) of the Class A Common Stock
of the Company (the “Common Stock”), all in accordance with and subject to the
following terms and conditions:

1.             Book Entry Registration.   The Shares shall be evidenced by a
book entry account maintained by the Company’s Transfer Agent for the Common
Stock. Upon the vesting of Shares, no certificates will be issued except upon a
separate written request therefore made to such Transfer Agent or other agent as
determined by the Company.

2.             Restrictions.   Subject to Section 3 below, the restrictions on
the Shares shall lapse and the Shares shall vest on the Vesting Date set forth
in the 2007 Restricted Stock Award section of the Award Statement (the “Vesting
Date”), provided that the Employee remains an employee of the Company (or a
subsidiary or affiliate) during the entire period (the “Restriction Period”)
commencing on the Award Date set forth in the Award Statement and ending on the
Vesting Date.

3.             Termination of Employment During Restriction Period.   In the
event of the termination of the Employee’s employment with the Company (and with
all subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death or Disability, or upon the Employee reaching eligibility for Normal
Retirement, the restrictions on the Shares shall lapse and the Shares shall
become fully vested on the date of death, Disability, or eligibility for Normal
Retirement.

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death or
Disability, prior to the end of the Restriction Period, the Employee shall
forfeit all rights to the Shares. For the avoidance of doubt, an Employee’s
employment shall be considered terminated if he or she has ceased to perform
services for the Company and is receiving or is eligible or entitled to receive
severance pay, notice of termination or pay in lieu thereof, salary continuation
or other benefits under the Kraft Foods Global, Inc. Severance Pay Plan or any
similar plan maintained by the Company, a subsidiary or an affiliate or under an
individual agreement or under local law; provided, however, that if an Employee
would have been eligible for Normal Retirement had the Employee continued in the
employ of the Company (or a subsidiary or affiliates of the Company) until the
expiration of such salary continuation or other benefits, the Employee shall be
treated as if he or she continued in employment during such period for purposes
of this Agreement. Notwithstanding the foregoing, the Compensation Committee of
the Board of Directors of the Company (the “Committee”) may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Shares.

4.             Voting and Dividend Rights.   During the Restriction Period, the
Employee shall have the rights to vote the Shares and to receive any cash
dividends payable with respect to the Shares, as paid, less applicable
withholding taxes (it being understood that such dividends will generally be
taxable as ordinary compensation income during such Restriction Period).

5.             Transfer Restrictions.   This Award and the Shares (until they
become unrestricted pursuant to the terms hereof) are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process.  Upon


--------------------------------------------------------------------------------


any attempt to effect any such disposition, or upon the levy of any such
process, the Award shall immediately become null and void and the Shares shall
be forfeited.

6.             Withholding Taxes.    The Company is authorized to satisfy the
actual minimum statutory withholding taxes arising from the granting or vesting
of this Award, as the case may be, by deducting the number of shares having an
aggregate value equal to the amount of withholding taxes due from the total
number of shares awarded or the number of shares vesting or otherwise becoming
subject to current taxation. The Company is also authorized to satisfy the
actual withholding taxes arising from the granting or vesting of this Award, or
hypothetical withholding tax amounts if the Employee is covered under a Company
tax equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon the open-market sale of vested Shares by
the Employee. Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the Fair Market Value of the
Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Employee under
applicable tax laws.  If the Employee is covered by a Company tax equalization
policy, the Employee also agrees to pay to the Company any additional tax
obligation calculated and paid in accordance with such tax equalization policy.

7.             Death of Employee.   If any of the Shares shall vest upon the
death of the Employee, they shall be registered in the name of the estate of the
Employee except that, to the extent permitted by the Committee, if the Company
shall have theretofore received in writing a beneficiary designation, the Shares
shall be registered in the name of the designated beneficiary.

8.             Other Terms and Provisions.   The terms and provisions of the
Plan (a copy of which will be furnished to the Employee upon written request to
the Office of the Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield, IL
60093) are incorporated herein by reference. The Plan and this Award is governed
by and will be construed in accordance with the laws of the Commonwealth of
Virginia. To the extent any provision of this Award is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern. For
purposes of this Agreement, (a) the term “Disability” means permanent and total
disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of the Company, any subsidiary or
affiliate or under an employment contract with any of them on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service).  In any case in which (i)
the meaning of “Normal Retirement” is uncertain under the definition contained
in the prior sentence or (ii) a termination of employment at or after age 65
would not otherwise constitute “Normal Retirement,” an Employee’s termination of
employment shall be treated as a “Normal Retirement” under such circumstances as
the Committee, in its sole discretion, deems equivalent to retirement.
Generally, for purposes of this Agreement, (x) a “subsidiary” includes only any
company in which the Company, directly or indirectly, has a beneficial ownership
interest of greater than 50 percent and (y) an “affiliate” includes only any
company that (A) has a beneficial ownership interest, directly or indirectly, in
the Company of greater than 50 percent or (B) is under common control with the
Company through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the Company and the
affiliate. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Board of Directors of the Company shall make
adjustments to the number and kind of shares of stock subject to this Award, as
necessary and appropriate to prevent the Employee from experiencing a
significant increase or decrease in the then existing fair market value
(disregarding restrictions based on future service) of this Award. Such
adjustments may include the substitution of equity interests in other entities
involved in


--------------------------------------------------------------------------------


such transactions and providing for cash payments in lieu of restricted or
unrestricted shares. The Committee shall also determine whether continued
employment with any entity resulting from such a transaction will or will not be
treated as continued employment by the Company or a subsidiary or affiliate.
Capitalized terms not otherwise defined herein have the meaning set forth in the
Plan.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
January 29, 2007.

Kraft Foods Inc.

 

By:

 

 

 

[g30214kei001.jpg]

 


--------------------------------------------------------------------------------